                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOSE GUILLERMO SANTIAGO, JR.,

                            Plaintiff,
      v.                                           Case No. 20-cv-687-pp

FREDERICK GILBERT,

                        Defendant.
______________________________________________________________________________

    ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
                     APPOINT COUNSEL (DKT. NO. 23)
______________________________________________________________________________

      Plaintiff Jose Guillermo Santiago, Jr., who is confined at the Racine

Correctional Institution and who is representing himself, filed a complaint

alleging that the defendant, Dr. Frederick Gilbert, violated his civil rights under

42 U.S.C. §1983 by prescribing him a medication which the plaintiff believes

caused him a severe allergic reaction. Dkt. No. 1. The court screened the

complaint and allowed the plaintiff to proceed on a claim that the defendant

acted with deliberate indifference to the plaintiff’s serious medical need in

violation of the Eighth Amendment to the United States Constitution. Dkt. No.

8 at 7-8. The court also denied without prejudice the plaintiff’s motion to

appoint counsel. Id. at 10-13. The plaintiff subsequently filed three more

motions to appoint counsel, dkt. nos. 12, 16, 18, which the court denied

without prejudice, dkt. nos. 14, 18, 21. The plaintiff has renewed his request

for counsel. Dkt. No. 23.




                                         1

           Case 2:20-cv-00687-PP Filed 09/21/21 Page 1 of 6 Document 34
      In support of his renewed request for counsel, the plaintiff states that he

does not know what summary judgment means or what he has to do. Dkt No.

23 at 1. He also reiterates that the two inmates who have helped him with this

case can no longer assist him. Id. The plaintiff says that he requests a lawyer

for the summary judgment phase “and beyond,” and that he is concerned that

if does not have representation he won’t be able to represent himself. Id.

      In a civil case, the court has discretion to recruit a lawyer for individuals

who cannot afford to hire one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir.

2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d

864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a difficult

decision: Almost everyone would benefit from having a lawyer, but there are too

many indigent litigants and too few lawyers willing and able to volunteer for

these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting

Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Eagan v. Dempsey,

987 F.3d 667, 682 (7th Cir. 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654-

55 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). “This is a mandatory, threshold

inquiry that must be determined before moving to the second inquiry.” Eagan,


                                          2

         Case 2:20-cv-00687-PP Filed 09/21/21 Page 2 of 6 Document 34
987 F.3d at 682. To demonstrate he satisfied the first prong, the plaintiff must

show he contacted at least three lawyers and provide the court with (1) the

lawyers’ names; (2) their addresses; (3) how and when the plaintiff attempted to

contact the lawyer; and (4) the lawyers’ responses. The court has already

determined that the plaintiff has made a reasonable attempt to find a lawyer,

thus meeting the first prong. Dkt. No. 8 at 10.

      “The second inquiry requires consideration of both the factual and legal

complexity of the plaintiff’s claims and the competence of the plaintiff to litigate

those claims.” Eagan, 987 F.3d at 682. When considering the second prong,

the court “must examine the difficulty of litigating specific claims and the

plaintiff’s individual competence to litigate those claims without counsel.”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019). The court looks at

“whether the difficulty of the case, factually, legally, and practically, exceeds

the litigant’s capacity as a layperson to coherently litigate the case.” Id. This

includes “all tasks that normally attend litigation,” such as “evidence gathering,

preparing and responding to court filings and motions, navigating discovery,

and putting on a trial.” Id. at 490-491. The court “must consider the plaintiff’s

literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.


                                           3

         Case 2:20-cv-00687-PP Filed 09/21/21 Page 3 of 6 Document 34
      When the court denied the plaintiff’s first motion to appoint counsel, it

stated as follows:

            The plaintiff has not demonstrated that he cannot handle the
      case himself at this stage of the proceedings. The plaintiff’s
      complaint was clear and easy to understand. The court knows
      exactly what he is alleging. He has followed the court’s
      instructions—he provided his inmate trust account as required and
      paid the initial partial filing fee. He has filed a motion and a letter;
      the court was able to understand both.

             It is true that the plaintiff’s allegations relate to a medical
      issue. Medical issues can be complex. It appears, however, that the
      medical issue in the plaintiff’s case is less complex. The issue is
      whether Dr. Gilbert’s failure to scan the plaintiff’s I.D., and his
      decision to give the plaintiff Amoxicillin when the plaintiff told
      Gilbert that he was allergic to Augmentin, was deliberately
      indifferent. The only “complex” issue may be the question of whether
      a doctor should know that someone who is allergic to Augmentin
      would also be allergic to Amoxicillin.

             The next step in the case is for Gilbert to answer or otherwise
      respond to the complaint. After that, the court will issue a
      scheduling order, setting dates for the parties to exchange
      “discovery.” “Discovery” is a process that allows the parties to collect
      information about the issues in the case by serving on each other
      written questions (interrogatories) and requests for documents. A
      person does not need to be trained in the law, or to do legal research,
      to ask or truthfully answer questions or to ask for documents. The
      plaintiff’s filings so far demonstrate that when the time comes, he is
      capable of asking the defendant for information through written
      questions and requests for documents.

             After the discovery phase comes the dispositive motion phase.
      Dispositive motions typically are motions for summary judgment. In
      a summary judgment motion a party will ask the court to dismiss
      the case because it believes there are no genuine disputes of
      material fact and the party is entitled to judgment as a matter of
      law. If the defendant files a motion for summary judgment, the
      plaintiff does not need to be trained in the law to respond to the
      motion, nor does he need to contact experts. Whether a court grants
      or denies summary judgment depends on whether there are one or
      more genuine disputes of material fact. The plaintiff clearly knows
      the facts of his case. The court is familiar with the law and, if there
      is a summary judgment motion, will not need the plaintiff to explain
                                         4

         Case 2:20-cv-00687-PP Filed 09/21/21 Page 4 of 6 Document 34
      the legal basis of his claims. Instead, it will need the plaintiff to
      explain which of the defendant’s facts the plaintiff disputes and why.
      The plaintiff’s filings to date indicate that he can participate in
      discovery and respond to a summary judgment motion to tell his
      side of the story.

Dkt. No. 8 at 11-13.

      When the court denied the plaintiff’s last motion to appoint counsel, it

recognized that it was difficult to determine the plaintiff’s ability to litigate on

his own given that he said that other inmates had helped him up until that

time. Dkt. No. 21 at 5. But the court found that, based on a letter the plaintiff

had written regarding payment of the filing fee, which appeared to have been

written by the plaintiff, he could litigate on his own through the discovery

phase because the letter was clear, direct and easy to follow. Id. The court also

stated that even if the plaintiff did not write the letter, he could conduct

discovery if the court gave him more time. Id. at 5-6. The court concluded that

once the parties completed their exchange of discovery, the defendant might

decide to file a motion for summary judgment and, until then, the plaintiff

could manage on his own. Id. at 6.

      On September 13, 2021, the plaintiff filed with the court a request for

production of documents and interrogatories. Dkt. No. 25. These discovery

requests appear to be following up to responses to discovery requests he

previously submitted to the defendants.1




1 The day after the plaintiff filed these requests, court staff mailed the plaintiff
a Notice Regarding Discovery which advised him to serve his discovery requests
on counsel for the defendants and to not file them with the court. Dkt. No. 26.
                                          5

         Case 2:20-cv-00687-PP Filed 09/21/21 Page 5 of 6 Document 34
      On September 17, 2021, the defendant filed a motion for summary

judgment. Dkt. No. 28. The nature of the plaintiff’s claim, as discussed above,

as well as the plaintiff’s recent filings demonstrate that he can respond to the

defendant’s summary judgment motion. The plaintiff may request an extension

of time to file his response, if he needs it. The court will therefore deny without

prejudice the plaintiff’s motion to appoint counsel.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 23.

      Dated in Milwaukee, Wisconsin this 21st day of September, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         6

         Case 2:20-cv-00687-PP Filed 09/21/21 Page 6 of 6 Document 34
